EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 10 currently depends from cancelled claim 9.  Claim 10 is amended to depend from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended claims 1 and 33 are amended to include previously allowable subject matter indicated as allowable in the previous office action.  Previously cited reference, De Angelis is considered to be the best prior art, and teaches a storage system including a rack, a plurality of shuttles to operate in rack aisles, a thermally insulated enclosure around some levels of the rack, and shuttles, where some shuttles are limited to operation within said thermally insulated enclosure and other shuttles are limited to operation outside the enclosure.  De Angelis teaches that the shuttles move between the both zones.  It would not have been obvious to modify the prior art to teach the applicant’s claimed features.  Other examples of prior art teach a storage area with two temperature zones, see US 10,834,918 and 10,772,320, however the temperature zones are not on different levels of a single rack, but are among different racks.
Claims 108, 10-33, 35-41 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



10 March 2021